Citation Nr: 0633688	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  00-19 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service conation for bilateral hearing 
loss. 

2.  Entitlement to service connection for arthritis of the 
hands.  

3.  Entitlement to service connection for arthritis of the 
knees. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to August 
1997.  The veteran also had an earlier nine year, two months, 
and twenty-seven day period of active duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York wherein the RO denied the veteran's claims 
for service connection for right shoulder disability, 
bilateral hearing loss and arthritis of the hands and knees.  
The veteran perfected a timely appeal of the RO's August 1999 
rating action to the Board. 

In September 2003, the Board remanded the veteran's claims to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate review. 

By a November 2003 rating action, the RO effectuated the 
Board's September 2003 grant of service connection for 
impingement syndrome of the right shoulder and assigned a 10 
percent evaluation, effective August 12, 1999.  The grant of 
service connection represents a complete grant of that 
benefit sought on appeal.  Thus, the Board does not have 
jurisdiction over that issue.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess 
jurisdiction over an issue where a rating decision 
constituted a full award of the benefit sought on appeal).

(The issues of entitlement to service connection for 
arthritis of the knees and hands will be addressed in the 
remand that follows the order of the decision below.)  


FINDING OF FACT

The medical evidence does not currently demonstrate that the 
veteran has bilateral hearing loss disability for VA 
compensation purposes.

CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or 
aggravated during active service, nor may the incurrence or 
aggravation of organic disease of the nervous system during 
such service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must inform 
the claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In an April 2004 letter, VA informed the appellant of the 
criteria that he needed to demonstrate in order to prevail on 
his claim for service connection for bilateral hearing loss.  
He was asked to submit or identify evidence relevant to his 
claim, including a statement from a doctor (private or VA) 
reflecting that his bilateral hearing loss was caused by an 
event(s) that began during service.  The appellant was 
informed that VA would make reasonable efforts to assist him 
in getting evidence, including service medical records, VA 
out-patient treatment records and examination reports, or 
relevant records held by any government agencies.  He was 
also informed that it was his responsibility to submit all 
records not in the possession of a Federal agency, which 
included any records in his possession.  

Thus, the discussion contain in the April 2004 letter 
furnished the appellant notice of the types of evidence he 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
appellant provide VA with or identify any additional sources 
of evidence that he possessed or knew of that could help to 
substantiate his claim of entitlement to service connection 
for bilateral hearing loss.

Although the April 2004 notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
veteran's claim in August 1999, "the appellant [was] provided 
the content-complying notice to which he [was] entitled."  
Pellegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
Despite the inadequate notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the appellant in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Because the Board concludes below that the preponderance is 
against the appellant's claim for service connection for 
bilateral hearing loss, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.
Regarding VA's duty to assist the appellant's with his claim 
on appeal, service medical and personnel records, post-
service VA and private examination and clinical treatment 
reports, and statements of the veteran have been associated 
with the claims folder.  In addition, in September 2003, the 
Board remanded the veteran's claim for service connection for 
bilateral hearing loss to the RO for further development 
including, but not limited to, scheduling him for a VA 
audiological examination to determine whether he had 
bilateral hearing loss for VA compensation purposes that was 
related to his military service.  This examination was 
performed by VA in August 2004.  

The appellant has not reported that any other pertinent 
evidence might be available to support his claim for service 
connection for bilateral hearing loss.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, 
the Board finds that VA has completed its duties under the 
VCAA and all applicable law, regulations and VA procedural 
guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002).

Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the disability on appeal.

II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  If a condition noted during service is not shown 
to be chronic, then, generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
proof of a present disability, service connection may not be 
awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

Service connection, hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. Hensley, supra.  
For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.




II.  Factual Background

The veteran contends that his current bilateral hearing loss 
is a result of working on diesel, gasoline and turbine 
engines during military service.  The veteran maintains that 
he used ear protecting "most of the time."  He denied 
occupational noise exposure (see, VA audiological examination 
report, dated in August 2004).

Service medical records, to include a May 1997 service 
retirement examination report, do not reflect that he had 
bilateral hearing loss for VA compensation purposes as 
outlined in 38 C.F.R. § 3.385.  On a May 1997 Report of 
Medical History, the veteran denied having any hearing loss.  
He stated that he was in "good health."  (Parenthetically, 
the Board observes that several in-service audiograms 
revealed elevated readings at 6000 Hertz, however, regulatory 
definition of hearing loss disability for VA compensation 
purposes as set forth in 38 C.F.R. § 3.385 does not include 
consideration of that frequency.)

Post-service private and VA medical evidence of record 
includes a VA December 1999 VA audiological evaluation 
report.  Puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15/20
20
30
20
LEFT
30
35/35
20
-
30

The speech recognition ability score was 96 percent, 
bilaterally.  The examiner recorded diagnoses of mild 
conductive loss [of the] right ear and mild conductive loss, 
"prog" to mild "SNHL" (sensorineural hearing loss) of the 
left ear.  However, it is unclear from the report whether the 
December 1999 VA audiological examination was conducted in 
accordance with Maryland CNC Test and 38 C.F.R. § 3.385.

A review of an August 2004 audiologial evaluation report 
reveals that the audiogram was conducted in accordance with 
Maryland CNC Test and 
38 C.F.R. § 3.385.  The puretone thresholds, in decibels, 
were as follows:  

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
10
25
25
LEFT
20
        
20
10
25
30

The speech recognition ability score was 100 percent, 
bilaterally.  The VA examiner related that the veteran's 
hearing loss was within normal limits from 1000 through 4000 
Hertz.  It was the VA examiner's opinion that the veteran had 
mild high frequency hearing loss in both ears that was at 
least as likely as not related to his active duty noise 
exposure (Parenthetically, the Board observes that at the 
time of the August 2004 VA examination, the veteran gave a 
history with regard to his in-service noise exposure that is 
consistent with that previously reported in the preceding 
paragraphs).  

III.  Analysis

After a review of the evidence of record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss.  In 
reaching the foregoing conclusion, the Board observes that 
service medical records, to include a May 1997 service 
retirement examination report, do not reflect that the 
veteran had bilateral hearing loss for VA compensation 
purposes.  (Parenthetically, the Board observes that several 
in-service audiograms revealed elevated readings at 6000 
Hertz, however, regulatory definition of hearing loss 
disability for VA compensation purposes as set forth in 
38 C.F.R. § 3.385 does not include consideration of that 
frequency.)  

While post-service medical evidence includes a December 1999 
VA audiogram, reflecting the veteran had left ear hearing 
loss for VA compensation purposes as set forth in 38 C.F.R. 
§ 3.385, it is unclear from the report whether the 
audiological examination was conducted in accordance with 
Maryland CNC Test and 
38 C.F.R.§ 3.385 (2005).  Therefore, the Board must rely on 
an August 2004 VA examination report, which was conducted in 
accordance with VA regulations and shows that the veteran had 
scores that do not qualify him as having impaired hearing for 
VA purposes under 38 C.F.R. § 3.385.  Although an August 2004 
VA examiner related the veteran's "hearing loss" to in-
service noise exposure, the clinical evidence of record does 
not reflect that the veteran has left or right ear hearing 
loss that satisfies the criteria for impaired hearing as 
defined by VA. 
38 C.F.R. § 3.385.

In any event, with the absence of a current hearing loss 
disability as defined by regulation, service connection must 
be denied.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
Despite the veteran's statements that he suffers from hearing 
loss, the veteran is not competent to say whether any loss of 
acuity rises to the level of disability as defined by VA.  
See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).  Given the state of the medical 
evidence, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

In September 2003, the Board remanded the veteran's claims 
for service connection for arthritis of the knees and hands 
to the RO, in part, to have him "afforded an orthopedic 
examination" to determine the nature and extent and etiology 
of the aforementioned disabilities (see, September 2003 Board 
Remand, page 8, paragraph 2).  Thereafter, in September 2004, 
the veteran was examined by a VA physician's assistant.  The 
Board finds the September 2004 VA orthopedic examination 
report deficient because it was not signed by a physician as 
required by VA Adjudication Procedure Manual M-21 Part VI, § 
1.07(d) ("Manual M-21-1").  Given that the appellant's 
September 2004 VA examination was conducted by a physician's 
assistant and not a medical doctor, the Board finds that the 
appellant has not yet been afforded the benefit of an 
adequate medical examination.  See Manual M-21-1.  Therefore, 
in light of the above, the Board is of the opinion that a VA 
examination, as specified in greater detail below, should be 
performed in order to address the issues of whether the 
veteran has arthritis of the knees and hands that are related 
to service.

As noted previously in the decision above, during the 
pendency of this appeal, on March 3, 2006, the United States 
Court of Appeal for Veterans Claims (Court) issued a decision 
in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for arthritis of the knees and hands, 
but he was not provided with notice of the type of evidence 
necessary to establish disability ratings or effective dates 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded, and also provides the 
veteran an explanation as to the type of evidence that is 
needed to establish both (higher initial) disability ratings 
and effective dates.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  With respect to the issues of 
entitlement to service connection for 
arthritis of the knees and hands, 
please send the veteran a corrective 
VCCA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information and evidence 
needed to establish disability ratings 
and effective dates for the 
aforementioned service connection 
claims, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).
2.  The RO is asked to schedule the 
veteran for a VA orthopedic examination 
by a physician with the appropriate 
expertise to determine the etiology of 
any currently present arthritis of the 
knees and hands.  The claims folder, to 
include a copy of this Remand, is to be 
made available to and be reviewed by 
the physician, to specifically include 
service medical records and the 
examination report, prepared by VA in 
September 2004.  The physician must 
indicate that a review of the claims 
folder was made.  All indicated tests 
and studies should be accomplished, and 
clinical findings are to be reported in 
detail.  Based on a review of the 
records contained in the claims folder 
and the examination results, the 
examining physician is asked to address 
the following questions:
        
        a)  What are the diagnoses for the 
veteran's 
        current disorders of each knee and 
hand? 

b)  Did any currently diagnosed 
knee or hand disorder(s) have its 
onset during military service 
(see, service medical records, 
dated in November 1977 and June 
1980, referencing smashed left 
index finger and swollen left 
hand, respectively)? 
 
 c) Was any such hand or knee 
disorder(s) caused by any incident 
or event that occurred during 
military service? 

d)  If any of the veteran's knee 
and hand disorders include 
arthritis, the examiner should 
state whether it manifested itself 
to a compensable degree within one 
year after the veteran's 
separation from active duty in 
August 1997?
    
In providing answers to the above 
questions, the examiner is asked to 
comment on the diagnosis of 
degenerative joint disease, 
osteoarthritis, and traumatic arthritis 
of the hands and/or knees found in the 
record (see, VA treatment records dated 
in December 1999, September 2000, March 
2000, and March 2001; VA knee and hand 
x-rays dated in October 1999; and a 
note and/or treatment records from Dr. 
Nanjan dated in April 2002, December 
2002, and March 2003).  A complete 
rationale should be given for all 
opinions. In this regard, the opinion 
should be based on examination 
findings, historical records, and sound 
medical principles.

3.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for arthritis of the 
knees and hands.  

If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
supplement statement of the case, issued 
by the RO in April 2006.  An appropriate 
period of time should be allowed for 
response.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2002).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


